Citation Nr: 0208223	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  99-06 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
ulcer condition.

(The underlying issue of entitlement to service connection 
for hearing loss will be the subject of a later decision by 
the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from December 1950 until 
December 1952.  This matter comes before the Board from an 
October 1998 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Detroit, Michigan, 
which denied the benefits sought on appeal.

The Board notes that a statement of the case and a 
supplemental statement of the case have been issued relating 
to claims of service connection for a heart condition and for 
gastrointestinal reflux disease, respectively.  As no 
substantive appeal has been submitted as to these matters, 
they will not be addressed in the instant decision.

The Board is undertaking additional development on the issue 
of service connection for hearing loss pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  See 67 Fed. Reg. 3,099-3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).  After 
giving the veteran notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing that issue.


FINDINGS OF FACT

1.  In an unappealed April 1995 decision, the RO denied 
service connection for hearing loss and for an ulcer 
condition.

2.  The evidence added to the record subsequent to the April 
1995 rating decision, when viewed in the context of the 
entire record, is so significant that it must be considered 
in order to fairly decide the merits of both claims.

3.  An ulcer was not demonstrated on the most recent 
Department of Veterans Affairs (VA) examination.  


CONCLUSIONS OF LAW

1.  The April 1995 rating decision denying entitlement to 
service connection for hearing loss and an ulcer condition is 
final.  38 U.S.C.A. §§ 7105, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 20.302, 20.1103 (2001).

2.  The evidence received subsequent to the April 1995 rating 
decision is new and material, and therefore the requirements 
to reopen a claim of entitlement to service connection for 
hearing loss and an ulcer condition have been met.  
38 U.S.C.A. §§ 5108, 7105, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.156 
(2001). 

3.  An ulcer condition was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Procedural history

In an April 1995 rating decision, the RO denied service 
connection for hearing loss and for an ulcer condition.  The 
veteran did not appeal that decision, and it became final.  
The veteran subsequently requested that these claims be 
reopened.  In an October 1998 rating decision, the RO denied 
that request, determining that new and material evidence 
sufficient to reopen the claim had not been presented.  The 
veteran disagreed with that decision, and initiated this 
appeal.  

Duty to notify/assist
 
As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances VA's 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 ("VCAA"), or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

In the present case, the RO included the pertinent provisions 
of the VCAA in the December 2000 supplemental statement of 
the case.  Thus, the veteran has been put on notice as to the 
new requirements regarding the duty to assist.  Moreover, the 
Board has reviewed the file, and finds that the requirements 
under the VCAA have been met.  In that regard, the Board 
finds that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim, which included 
copies of the rating actions, a statement of the case issued 
in February 1999 and supplemental statements of the case 
issued in January 2000 and December 2000.  The RO also made 
satisfactory efforts to ensure that all relevant evidence had 
been associated with the claims file.  Moreover, the veteran 
was most recently afforded a VA examination in February 2001 
in connection with his claim.  Additionally, the file 
contains VA outpatient treatment reports, as well as records 
from Mercy Hospital, Foote Hospital, and Hopco Hearing Aids.  
Moreover, a letter dated July 1998 from M.H.H., M.D. is of 
record.  Finally, a transcript of the veteran's June 1999 
personal hearing before the RO is associated with the claims 
file.  

Regarding the requirement that VA advise the claimant of the 
division of responsibilities in obtaining evidence between VA 
and the claimant, the Board observes that the veteran was 
informed of this in the December 2000 supplemental statement 
of the case.  Specifically, the veteran was informed that VA 
will attempt to obtain any relevant records (including 
private records) provided that he adequately identifies the 
records and submits any necessary authorization for release.  
Moreover, it was noted that VA will attempt to retrieve other 
relevant records held or maintained by a governmental entity, 
or by any Federal department or agency, as well as records of 
treatment at Department health-care facilities or elsewhere 
at the expense of the Department, provided that all such 
entities are adequately identified by the claimant.  Efforts 
to obtain records held by any Federal Department or agency 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Finally, the veteran was informed that, except as otherwise 
provided by law, a claimant ultimately has the responsibility 
to present and support a claim for benefits under laws 
administered by the Secretary (38 U.S.C.A. § 5107).  In other 
words, once VA has discharged its responsibilities to develop 
the record, if the record still lacks evidence to 
substantiate the claim, the burden is upon the claimant to 
come forward with such evidence.  

In this matter, the evidence necessary to substantiate the 
claim would be competent medical evidence that the veteran's 
hearing loss and ulcer condition were incurred in or 
aggravated by active service.  Here, Social Security 
Administration (SSA) records were identified as being 
relevant.  While the RO's attempts to obtain such documents 
proved futile, inasmuch as the SSA indicated that there were 
no medical records or records of a claim being filed, the 
December 2000 supplemental statement of the case identified 
this missing evidence, and detailed the actions undertaken in 
the attempt to locate such records.  Therefore, the RO 
fulfilled it's obligation to inform the veteran of which 
documents remained unassociated with the record, placing the 
onus back on him to obtain such evidence.
Based on all of the above, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.

Relevant law and regulations

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).   As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 
2001)(eliminates the concept of a well-grounded claim).

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Certain disorders, such 
as peptic ulcers (gastric or duodenal), are presumed to have 
been incurred in service if manifested within one year of 
separation from service to a degree of 10 percent or more, 
provided that the veteran has served a minimum of ninety days 
either during a period of war or during peacetime service 
after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Furthermore, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Factual background

The veteran's service medical records reflect normal hearing 
at the time of his pre-induction examination in September 
1950.  The veteran's hearing was noted to be 15/15 for 
whispered voice.  An audiogram was not performed.  Also upon 
examination in September 1950, no ulcer problems were noted.  
The service medical records next show that the veteran was 
hospitalized for gastrointestinal neurosis in January 1952.  
An upper gastrointestinal series during the hospitalization 
revealed that the stomach and duodenum were normal.  In July 
1952, the veteran was hospitalized with a two-day history of 
abdominal pain and nausea.  It was noted that prior to 
service, in 1942, the veteran had similar symptoms when he 
had an intestinal obstruction.  Physical examination was 
entirely negative except for a diffuse abdominal tenderness, 
without any other signs.  An upper gastrointestinal series 
showed the esophagus, stomach and duodenum to be normal.  The 
veteran received another physical examination upon separation 
from service in December 1952.  His hearing acuity was 
measured at 15/15 for both spoken and whispered voice, and 
again no audiogram was conducted.  The ears were listed as 
normal, and no ulcer condition or related symptomatology was 
indicated.  A clinical evaluation of the abdomen and viscera 
was normal.

Following separation from service, the record does not reveal 
any medical treatment for a number of years.  In July 1959, 
the veteran was seen by A.H.K., M.D. at Mercy Hospital for 
epigastric pain and distress.  The veteran had burning and 
indigestion, but no vomiting.  There was tenderness in the 
epigastrium and upper abdomen.  Such tenderness was not well 
localized in any one area.  The veteran was diagnosed with a 
possible duodenal ulcer.  X-rays taken the following day did 
not demonstrate definite duodenal ulcers or any other organic 
disease.  It was noted that the veteran's stomach condition 
should more properly be termed as "functional indigestion," 
rather than as an ulcer.  This report was apparently received 
subsequent to the April 1995 rating decision that initially 
denied service connection for an ulcer.

In June 1995, the veteran underwent an audiogram at Hopco 
Hearing Aids, with the following results: at 500 hertz, 25 
decibels left, 30 decibels right; at 1000 hertz, 20 decibels 
left, 25 decibels right; at 2000 hertz, 40 decibels left, 20 
decibels right; at 3000 hertz, 60 decibels left, 45 decibels 
right; and at 4000 hertz, 60 decibels left, 65 decibels 
right.  

In a July 1998 letter, M.H., M.D. stated that, to the best of 
his knowledge, the veteran has "severe hearing loss, which 
is service connected."  

In June 1999, the veteran testified at his personal hearing 
before the RO.  At that time, the veteran's representative 
commented on the July 1998 letter from M.H., M.D.  It was 
noted that, while not explicitly stated in that letter, M.H. 
had determined that the veteran's hearing loss was service 
connected based on a hearing test conducted at the VA Medical 
Center in Ann Arbor.  It was also stated that, following 
service, the veteran was employed as a truck driver for 25 
years.  He stated that he drove a 10 1/2 ton truck, and that he 
drove it interstate.  The veteran stated that he first went 
to VA regarding his hearing loss a few years earlier.  The 
veteran had not been tested for hearing loss prior to that 
time.  

Regarding the veteran's ulcer condition, it was noted at the 
June 1999 hearing that the physician who made the initial 
diagnosis in July 1959 was deceased, and therefore no further 
records could be acquired.  The veteran added that, during 
service, he was treated in an army hospital for ulcers.  The 
veteran stated that he was not diagnosed at that time, but 
noted that he experienced the same symptomatology as when he 
was treated and diagnosed with an ulcer in 1959.   
   
The veteran was examined by VA in February 2001.  The report 
of medical history notes that the veteran, by his own 
account, experienced abdominal pains while in the military, 
sometime in 1951 or 1952.  The veteran stated that he went on 
sick call and was then sent to a local hospital in Germany.  
He did not remember the length of his hospitalization, but 
noted that the pain resolved itself, and he never received a 
diagnosis.  The veteran then stated that two or three months 
following discharge he was hospitalized in the US, and had 
what he described as an upper GI.  He states that he was 
diagnosed with stomach ulcers at that time.  The veteran 
reported that since 1952 or 1952 he has had a raw sensation 
in his stomach, and that this feeling has been constant.  He 
described the feeling as a dull pain that exists in both his 
stomach and his throat.  Upon physical examination the 
veteran's abdomen was soft and round, without tenderness.  
There was no organomegaly.  An upper GI revealed a possible 
small hiatal hernia.  There was no evidence of ulcers.  The 
veteran was diagnosed with gastroesophageal reflux disease, 
with hoarseness.     

Analysis

New and material evidence

The Board finds that the veteran has produced new and 
material evidence sufficient to reopen his claim for 
entitlement to service connection for hearing loss and for an 
ulcer condition.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156(a).  The basis for this determination will be 
detailed below.

At the time of the last final rating decision in April 1995, 
the evidence associated with the claims file included a 
February 1991 report from Foote Hospital, and VA outpatient 
treatment reports dated from April 1994 through October 1994.  
The available evidence also included daily sick reports, but 
no other service medical records were available at that time.  
On the basis of such evidence, it was determined that the 
veteran was not entitled to service connection.  Since April 
1995, the veteran has submitted a July 1959 treatment report 
from Dr. A.H.K. of Mercy Hospital, a June 1995 audiogram from 
Hopco Hearing Aids, a July 1998 letter from Dr. M.H., several 
written statements from the veteran, and a transcript of the 
June 1999 hearing before the RO.  Additionally, further 
service medical records have been associated with the claims 
file.  

As noted earlier, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  Here, the medical 
evidence submitted subsequent to the April 1995 rating 
decision is not duplicative of records already associated 
with the file.  As such evidence is not cumulative or 
redundant, it is "new" under 38 C.F.R. § 3.156(a).  Second, 
the evidence presented must be "material."  Here, the July 
1959 treatment report from Dr. A.H.K. contains a diagnosis of 
possible duodenal ulcer, and the July 1998 letter from Dr. 
M.H. contains a medical opinion that the veteran's presently 
diagnosed hearing loss relates to service.  Thus, these 
submissions bear directly and substantially upon the specific 
matter under consideration, namely, whether the veteran has 
present hearing loss or an ulcer condition which is causally 
related to active service.  Therefore, the requirement of 
materiality has also been met.  As such, the newly submitted 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Board concludes that the veteran has presented new and 
material evidence sufficient to reopen his claim of service 
connection for hearing loss and for an ulcer condition. 

Service connection: hearing loss
 
In short, for the reasons described above, the Board finds 
that new and material evidence has been presented to reopen 
the veteran's claim for entitlement to service connection for 
hearing loss.  However, given VA's statutory duty to assist 
the veteran, and in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development of this case is 
necessary.  Specifically, the Board finds that a VA 
examination of the veteran is necessary prior to further 
Board action.  See 38 C.F.R. § 3.159(c)(4).  Following such 
development, this issue will be ready for appellate review on 
the merits.

Service connection: ulcer condition

The Board notes that peptic ulcers are a chronic condition 
for which presumptive service connection may apply.  Here, 
however, the medical evidence does not show complaints or 
treatment for an ulcer condition within the presumptive 
period.  Therefore, it is necessary for the veteran to 
satisfy the criteria of direct service connection.

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  As the evidence associated with the claims file 
does not establish a present diagnosis of an ulcer condition, 
the claim must fail.  

The veteran was examined by VA in February 2001, and 
diagnostic tests taken at that time revealed no evidence of 
ulcers.  In fact, the file contains no definitive diagnosis 
of ulcers at any point in time.  A July 1959 treatment report 
from Dr. A.H.K. contained an impression of  "possible" 
duodenal ulcer.  However, x-ray results reviewed the 
following day did not demonstrate definite duodenal ulcers or 
any other organic disease.  It was noted that the veteran's 
stomach condition should more properly be termed as 
"functional indigestion," rather than as an ulcer.  
Therefore, no definite diagnosis of an ulcer condition has 
ever been made.  

In this case, an award of service connection is not 
justified.  The Board finds support for this conclusion in a 
decision of the United States Court of Appeals for Veterans 
Claims, which interpreted the requirement of current 
disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

In summary, inasmuch as the veteran has no current diagnosed 
ulcer condition, the preponderance of the evidence is against 
the veteran's claim and service connection for such is not 
warranted.  See Rabideau and Chelte, both supra.   See also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  Accordingly, the 
veteran's claim of service connection for an ulcer condition 
fails, and to this extent the benefit sought on appeal is 
denied.  


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
hearing loss.  The appeal is granted to this extent, subject 
to further development by the Board. 

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for an 
ulcer condition.  The appeal is granted to this extent.  
Service connection for an ulcer condition is denied.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

